Dear Mayor Normand and Ms. Fontenot:
We received your request for an opinion regarding the Town of Brusly's participation in a culvert program for its residents. According to the information provided by you, it is our understanding that the Town would like to enter into a cooperative endeavor agreement with the Parish of West Baton Rouge and individual property owners of the Town and Parish who wish to participate in the proposed culvert program.  In sum, the Town will purchase culverts to be installed on property owned by those residents who choose to participate.  The residents will share the costs of installation based upon the size of the property at issue.  As noted in the request, the costs associated with the first 100 feet of the property will be shared equally between the Town and the property owner. The costs of the following 101 to 199 feet of the property will be shared at 25% by the Town and 75 % by the property owner.  The costs associated with 200 feet and above will be paid entirely by the property owner.  The parish will be responsible for the actual installation.  The program will improve the overall drainage system of the Town and Parish and will additionally reduce maintenance costs incurred by the Town, particularly grass cutting, herbicide purchase and application, roadway damage, etc.
The Town is concerned that the program may violate Article 7, Section14 of the Louisiana Constitution which prohibits the donation, pledge, or loan of public property or funds.  However, Article 7, Section 14 C of the Louisiana Constitution specifically allows the state or a political subdivision thereof to enter into a cooperative endeavor with a private individual and/or political subdivision of the state.  In order for the Town of Brusly to avail itself of this provision, it must meet a three-prong test. First, the Town must have a legal obligation to install the culverts.  Second, the expenditure must be for a public purpose. Third, the expenditure must create a public benefit that is proportionate to its cost.
The Town of Brusly is authorized by statute to provide for, construct, and maintain all things of the nature of public works and improvements. See La.R.S. 33:621 and Atty. Gen. Op. No. 97-428.  The expenditure clearly serves a public purpose.  The benefit, a better and more uniform drainage system as well as the reduction of maintenance costs for the Town, appears to be proportionate to the costs for such, assuming that the Town is charging the property owner for costs alone.  Thus, this arrangement appears to comply with Article 7, Section 14.
In sum, it is our opinion that the Town of Brusly may enter into a cooperative endeavor with individual property owners and the Parish of West Baton Rouge to install culverts so as to improve the overall drainage system of the Town.
We trust that this adequately responds to your request.  If you have any questions or need additional information, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ____________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released: August 28, 2002